OFFICE   OF THE    ATTORNEY     GENERAL    OF TEXAS
                                AUSTIN




                           opluloaNO. 0.3075
                           Ror u-8 tihroeaalaaioner
                                bars authorit
                                oeallt~roads
                                or a      or




opolr the above   rtatod




          =I hare a&tired tlla    Inrastigator     for
        the doptwtmnt of Pub110 ‘~rlfars,W. Hmard
        9. Eailer, of i.ibertr&Texam that,    the Csunty
        haa the authorlt~ to appropriate iunde tb
        wloy    ~kopieal help tor him, and I ham alre
        adtlrod the Comairrioarr8*Court that thay
        hate this authmlty     howwer,  in order  to be
        safr ~psa the quordon,    I would l&o to have
Eonorsble Thomas Wheat, pege 2



      6 ruling   irm   you and I know that you a0a
      your we11 learned and roll v4Zaed assistnuts
      uill be ablo to rendrr ma an oplnlon t&t
      will 84ttlo    the qu48tion. a8 *a nhbther 3r
      au ttecouuty     18 authorized to appmapffata
      this tuad.
         *A8     atatad’   above   it 1s my opb.lorj   that
       they are aut3orizo & to appropriate          funda for
       the payment of a salary c)ra part thereof fox
      an1 assistant to the inreiatlgator      of publio
      rslra:-0,and I base nv opinion upon the raot
       that 4Ubdi~i4104   11 Of krtiul0 2351, pTO~'id-
       IrAg ior the pcmvere a&d dnths or tt4 C&4.=
       810nars9 Court   protides that   oaah Cmmiarlsnsrr*
      Court shall *pxoqido for tta ‘suppart of paupmm
      ixsartlohidiots and luaatioa, eta.* and W2tlon
      43 of Artiole 695-C kmwn as the *Publie :Telfare
      AiotOf 1939:. 4&h ~3&5ktU26, ?& 6 344, POb
      urn0 2   provides Wo provision 0r th f 4 mot is
      intaded to rsloasr th4 ocwitiea       ad.  mu~folpall-
      ties In tblll state from iA0 f00ciri4a rerspawibil;ity
      ahioh 14 samntlp      borne by tSOau 63L;Otisa azul
      mmiolpalitfes in #upport of publlo rrek'are,ohild
      roltara,   and relhf   a4xM.044.    Suoh funda 'crhloh we
      heraineftss bs 4DDT0Rri4t4d      by the counties and
      ~unloipai~tles tor those aerrioes (to-hit, ior the
      suppart or pa3#ers,    under subdivis:cn 11 ot Artloie
      2351 by the Com&w#ionera* C3Urt - y ar;d:tion)
      oap be t&n:nistared          throuuht   the County or Distxi.
      orrices or the State departwent,     and if SO ad-
      ainiater6tl, siiallbe 64VGted    4xOlusiV6ly to tte
      surv?cos :n the uollntyor mnioipali~y t;aAr.g
      au& ,a,7;,rojx-iet10n.'
        *AS auoh y::.i see that the acts of the hbkic
      'YaMare Aot of 1939 in Seotlon 43 thereof expreealy
      provides, that tha mnoy epprcpriated by the Cowis-
      slonws* Court for the support or publio relied
      agonoier of the County, my appropriate mder sub-
      division 11 of .4rtiou 2351, 51 !;;ha ~0dssionex8~
      court, and nag be adainistersd tbrm&      the courage
      or distriot 0rfi04fi   of the ;iwta Z;epartxmt, 0r
      pub110 uslS!‘ars  to-wit, the Cowty LnVestigator,
      rho in this inatanos ir #r. Eor%erd5. Bailey. if
      an assistant to pro&e orfloo help is mrdod by
        Honorable Tbostas'<heat,pago )



              hia an4 li the Xstriot OiYioes authorize bin
              to amploy oleriral help an4 h8ve aa authorlrsd
              hin to do so, the coantr would be aut,?orlzed
              to my her aalarruadar Subdlt~aion 43 oi Ax-.
              tlcl6 695 C known aa the 'Aot of Pub110 ml.-
              ram. ( I say this notrlthataadlugpar oplnloa
              Bo. O-120 randared 00 Jan-           27u1,   1939, to
              the HonorableLeo Prsaaall,countyAttorneyof
              Upahur County ~llmr, Toxaa whemln jr30ruled
               that the Gmrdaalonam~ Oeur& did not hara the author-
              ity to pay tha aalaq of aa l8alatant or Clerk
              to the County Invoat~ator        of the Taxaa Old Age
              AsaiatanaoOolEmiasion   (baoauae itad not oonatl-
             *tuta Countr buaineaa fin rlaw of Artlole6232-8-B)
              I say thla bwause pus oplnlon was bawd upon s
    .         protlalaasador the law protldl~ for aa old age
.            ~aaalatanosCoamlaaloa and thla law proyldlns- far
              foldago asalatanoeha6 been lupsraedod b the
              law proridlag for ths admfnlsterlng of 0,r d age
              asalatanoe aader t&s Eopartarsnt      of pub110 walrara.
                "Xa tier of thfa, f would lika to have aa
              oplaloa from 70~ under t&la queatlon, and I
              Mar     rarer you to aubdlrl8longo*, Sedtloa
              5 or Article 6y5-c above rararrad to, ahioh
              say8 The Stoto Departmeatahall ba shame4
              wlth the a4nlnlstretlon        ai the welfare activitlea
              or the State aa hereinafter       provided.. . .
              Asefot   other   deparkmnta,    aganolea,    and   lnstltu-
              tfoaa of the ooal, Stata and Fedoral Gorernmsnta,
              when so requested and oooperate rlth auoh agonolea
              whaa expedient,in parforralng~aarvloaa  in oon-
              foreitywfth the purpose8 of this Aat.*    Aad *g*
              provl4ad- 'iiatabliah  and prorlds auoh fiethador
              1ooaXadminlatrstlon aa la douaed advisable aa
              provide auoh raonasl 66 cay ba found neooaaary for
                           1 a0 euonoeilcal my the adrainistratlon
              oerrylng out PE
              08 thlr Aot;. . .* Ma suoh under aubdlrlsion'al
              0r sbotlon 5 or the Aot ii the departmnt 8~ rit
              to allow Mr. Railer to am&or elerioal          kelp aa ho
              has done unbar thhlr approval, then the Oounty la
              luthoriaad to pay this slexioal help'8 salary under
              Section 43 of thla Aot, uhrre as above mntloaed
              hero- It la provided   that the fund8 of ths County
              w   be adainlateredthrough   the County or Natriot
&morable Thora Wheat, Page 4


    offices, and if the County or Diatrlot Of-
    fleer nee flt to administerthese funds by
    paying them to clerical help, then I think
    this would be lawful.
         "I 6160 refer you to your Opinion Ho.
    O-221':!,
            vhereln you say:
         "%hen Ca85ls8I0ae~a~Caurte were
    burdened vlth the duty of providing mupport
    for such 9er8one, they vema given the mu~%3
    dlsoretion of detenulnin&those whom they
    were required to provide for under the terms
    of the Statute. By neoeaaary lmpllcatlan
    they aoqulred the paver to els9w such help
    as might be neoeneary to properly olft   out
    those entitled to uuoh relief and to lnveetlgate
    and aaoertsFR the extent and amount of the need.'
         *Pleari give me an imaedlate reply a8 per
    thin mqusrt.
          We have uarefullg consideredyour letter and the &at-
utes mentlonel thenin, but do not agree with your o~~lunlon.
          The State Board of Fublio Welfare  1~ Qbopged rlth the
a4ml5istratlonof the welfare aotlvitlea of the Stat0 a5 la men-
tioned in Seotion 5 or Artlole 6954, Veraon’s Annotated Civil
Btatutes. After carefully oonsideringthe statute as a vhole,
ve have been unable to find any 9rovlaion autharlrc:ng the &m-
mlaeloner8'Court to m&e appropriation8and expendituresfor
the purpow asntloned in your letter. Paragraph (g) of Seotion
5 of Art1010 695-B, providUg that the State Board of Pub110
Welfare shall establish and provide euoh mathod of l0oa1 adlsinls-
tratlon aa I.8deemed advisable, and provldlng for Iuah peMO?INl
as may be found moeesary for oamng      out in au economicalvay
the adminlatratlonof the Aot, doea not autiioriaethe 60&r-
et0~~~Court to make an appropriationto pay the salaries of
ouch pereonnel engaged in the local admlnlatratlonof the Act.
g   game o&n 7 said vith refsrenae to Lleotlon43 of Artiole
  5- .
          We do not believe that aubdirialon11 of &tie19 2351,
Vernon's Annotated Civil Statutea, can be oOnatrued a8 authoris-
lng the C~issioners' Court to uake an appr0priatLw aad exPed
Honorablr Thomas ‘“‘heat,
                        page 5



w   u&ne for the purpoar 8boro cmntione& Neither oan aab
Opinion So. C-22l7, mentlmed in your latter, be oonstrusd
aa authorizingmob aa appropriationand expendlturo.
         (b) ?iehare been mbla to find w       statute that ex-
prrauly or by lmpllooation           a Comdmlonerr~ Court
                          luth 8r lzer
to appropriate MU expend rum Sor t&o ymnt of a part or
all of t&o salary of a rtsnographer, a88r stemt or aeoratary
of the lnvertigator for the Departmentof Publio Xellhn.
Thereron, the question a6 abore atated la rerpeotiullf an-
swemtl Lo the negative.
         yreare enoloslng herewith a oopy of our Oplnloa
No. O-27396, touohlng the rubjeot andor considerationand a
oopy ox our Oplhlon 80. C-120, mentioned In your inquiry.
         Trusting   that ne hare ,fuJy answered your inquiry,        .
we are




                                           Ardsll    ‘~:llllaas
                                                              ( 5)
                                                    Asslt3tar.t



APF’RCVXDFXB. 12, 1941
Gerald C. Xann (“)
A’iTOmW ~~itRAI.OF TiEUS
AFROV l-4
Oplnloa co9!altteo
By BHB ohairman